Citation Nr: 9920162	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1972 to February 
1973.

This case was initially before the Board of Veterans' Appeals 
(Board) in May 1995 following a July 1992 rating decision 
from the Nashville, Tennessee Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  
The Board, in its May 1995 decision, determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for schizophrenia.  The Board 
then remanded the case for additional development as to 
entitlement to service connection for schizophrenia.
In April 1999, the RO denied the claim for service connection 
for schizophrenia on the basis that schizophrenia was not 
show in service or diagnosed within one year of the veteran's 
discharge from service.  The case is again before the Board 
for adjudication. 


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
treated for uncooperativeness and unusual behavior.

2.  Service medical records reveal that the veteran was 
hospitalized during service in January 1973 for a 
neuropsychiatric condition, diagnosed as schizoid personality 
manifested by withdrawal, hostility, and paranoid thinking.

3.  The veteran is currently diagnosed with chronic paranoid 
schizophrenia.



CONCLUSION OF LAW

Paranoid schizophrenia resulted from military service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

As noted previously, in a May 1995 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
schizophrenia.  Prior to the 1995 decision, the RO had denied 
service connection for schizophrenia in August 1987 on the 
basis that an acquired psychiatric disorder had not been 
shown during service or within one year of discharge from 
service.  The evidence at that time consisted of the 
veteran's service medical records and a July 1987 VAMC 
discharge summary.  The veteran did not appeal this decision.  
Subsequently, the veteran petitioned to reopen his claim and 
submitted private treatment records in support of such.  On 
this basis, the Board found that the veteran's claim had been 
reopened.   

Upon return to the Board, additional evidence of VA medical 
treatment, including April 1987, May 1987, and July 1993 VAMC 
discharge summaries, have been added to the record.   

II.  Analysis

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
well grounded claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

The report of the veteran's December 1971 service entrance 
examination shows that his psychiatric evaluation was normal, 
and did not reflect the presence of schizoaffective disorder.  
There was no history of psychiatric illness in the veteran's 
family.  A January 1973 service treatment record shows 
unusual behavior to include sleeping whenever sitting down 
and falling into objects on ambulation.  The examiner noted 
that there was evidence of depressed neurologic function as 
well as a paranoid personality pattern.  There was a question 
of drug use, but the examiner was unable to conduct an 
evaluation given the veteran's uncooperativeness.  A Navy 
Hospital narrative summary shows that the veteran was 
admitted for evaluation in January 1973 for possible drug 
reaction and/or psychotic episode.  A report of the veteran's 
history indicated that he had experienced difficulties during 
boot camp as result of his refusal to obey orders, 
uncooperativeness, and possible drug abuse.  Laboratory 
studies on admission were normal.  On mental status 
examination, he appeared oriented in all spheres and was not 
psychotic, neurotic, depressed, or suicidal.  It was noted 
that his manner of dealing with stress, especially authority, 
was withdrawal, mumbling of speech with unintelligible 
answers, and hostility.  On observation, he kept to himself 
and demonstrated paranoid traits including thinking people 
were out to get him.  Psychotherapy sessions revealed no 
history of drug use.  The diagnosis was schizoid personality, 
existed prior to enlistment.  It was recommended that the 
veteran be administratively discharged.  At his January 1973 
separation examination, the psychiatric evaluation was 
normal. 

A January 1985 VA medical record indicates that the veteran 
was seen in the mental health clinic and was asymptomatic.  
It was noted that the veteran's family wanted him to see a 
psychiatrist, but the veteran did not want to see a 
psychiatrist.  

An April 1987 VA Medical Center (VAMC) discharge summary 
shows that the veteran was admitted for evaluation as he had 
had multiple arrests and convictions for various crimes and 
had been recently summoned to court for threatening his 
parents.  It was noted that he had been evaluated in 1985 at 
the Memphis Mental Health Institute and diagnosed with 
schizophreniform disorder after being imprisoned for burning 
his ex-wife's clothes.  Mental status evaluation revealed 
normal findings.  During the hospitalization, his behavior 
was appropriate.  MMPI personality testing showed elevations 
on the sociopathic, manic, and schizophrenic scales.  The 
diagnosis was antisocial personality disorder.  The veteran 
was rehospitalized 5 days later. 

A May VAMC discharge summary shows that the veteran was 
hospitalized in April 1987 after threatening family members.  
The veteran admitted such actions and stated that he was 
justified because they were instrumental in causing a 
negative legal judgment against him.  The veteran reported 
that he had not worked since 1981 when he was let go by the 
Corps of Engineers in 1981 for which he filed an unsuccessful 
discrimination suit and that his family caused this to 
happen.  He also reported that his family prevented him from 
obtaining any other employment.  It was noted his paranoid 
feelings about his family plotting against him had been 
present for approximately 5 years.  The veteran admitted 
having auditory hallucinations.  The examiner indicated that 
the veteran had experienced his first episode of psychosis in 
1973, when he became confused.  The veteran reported that he 
had been abusing alcohol, marijuana and uppers and downers at 
the time.  He denied use of drugs since service, but did 
report heavy drinking.  On evaluation, his speech was vague 
and evasive but at normal rate.  His affect was inappropriate 
at times with frequent nervous and silly laughter noted.  His 
mood was described as euthymic.  Thoughts were generally 
organized; however, there were a couple of instances of mild 
delirium.  There appeared to be extensive persecutory 
ideations and auditory hallucinations.  During the course of 
the hospitalization, there was no change in his chronic 
delusional beliefs and it was noted that they appeared to be 
rather fixed and intractable to treatment.  After it was 
determined that as he was not a threat to himself or others, 
he was discharged at the end of May.  The diagnosis was 
chronic paranoid schizophrenia.  It was determined that he 
was not competent and was unemployable.

A July 1987 VAMC discharge summary reveals that the veteran 
was rehospitalized a few days later at the beginning of June 
1987.  It was noted that the veteran continued to display his 
delusional beliefs regarding his family members and admitted 
to hearing voices.  As noted previously, despite medication, 
the veteran continued to have a delusional paranoid system 
which was noted to be chronic and unlikely to change with 
medication.  The veteran was discharged in July 1987 with 
diagnosis of chronic paranoid schizophrenia.  It was 
determined that he was not competent and was unemployable.

Private treatment records from July 1988 to June 1992 with a 
copy of an authorization from Dr. Walker were received 
demonstrate that the veteran was treated for chronic paranoid 
schizophrenia.  A July 1988 treatment record indicates that 
the veteran was transferred to the current facility from VA 
outpatient clinic.  It was reported that the veteran had 
previously been hospitalized at MMHI in 1984 and 1985.  A 
history of auditory hallucinations and thoughts of 
persecution were noted.  During the course of treatment, 
several statements from treating professionals indicate that 
the veteran's psychiatric illness began in 1972 and/or at age 
21 and that he had a long history of mental illness dating 
back to 1972 while in the service.  It was also noted that 
the veteran had several hospitalizations, primarily during 
the 1980's with symptoms of auditory hallucinations, 
paranoia, confusion, delusions, and bizarre behavior.  
Treatment records show continuing diagnoses of paranoid 
schizophrenia.  

A July 1993 VAMC discharge summary indicates that at the time 
of hospitalization, the veteran reported that his family was 
poisoning him with arsenic.  It was noted that he was poorly 
cooperative as to his history and on mental evaluation denied 
being a veteran.  When questioned, he did not know his name, 
place, time or situation but responded to instructions 
directed to Mr. [redacted].  His affect was constricted and he 
was described as hostile, but not in a threatening manner.  
The veteran refused medication.  The diagnosis was paranoid 
schizophrenia.  

Upon review of all the evidence, the Board finds that the 
veteran's schizophrenia was incurred in service.  The Board 
notes that at the time of his entrance into active service, 
the veteran's psychiatric evaluation was normal.  A veteran 
who served during active service after December 31, 1946 is 
presumed to be in sound condition when examined, accepted, 
and enrolled for service except as to defects, infirmities, 
or disorders noted at entrance into service or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The veteran's service medical 
records indicate that the veteran began displaying unusual 
behavior, depressed neurologic function, and a paranoid 
personality pattern in 1973, almost 1 year after entering 
active service.  Moreover, in 1973, the veteran was 
hospitalized for possible drug reaction and/or psychotic 
episode manifested by withdrawal, hostility, and paranoid 
thinking.  Although schizoid personality was diagnosed at 
that time and determined to exist prior to service, there is 
no evidence of record indicating that the veteran was treated 
for or diagnosed with a neuropsychiatric disorder prior to 
service.

Additionally, although the medical evidence demonstrates that 
the veteran was first diagnosed with paranoid schizophrenia 
in 1987, professionals in both VA and private medical records 
indicated that the veteran's current psychiatric disorder, 
paranoid schizophrenia, was first manifested in a psychotic 
episode during service.   
According to 38 C.F.R. § 3.303(d) (1998), service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Based 
on its review of the relevant evidence in this matter and 
resolving doubt in the veteran's favor, the Board concludes 
that preponderance of the evidence supports his claim for 
service connection for paranoid schizophrenia.


ORDER

Service connection for paranoid schizophrenia is granted.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

